BhsRwiN, J.
The facts in this case are substantially undisputed, and the questions of law are: (1) Whether the painting of the second portrait was an invasion of the so-called “right of privacy;” and (2) whether the painting of the second portrait was a breach of trust, contract, or confidence, and whether the plaintiff acquired any property in the second portrait.
1. Upon the first proposition, as regards the right of privacy, the authorities seem to leave the question in some uncertainty as to the extent to which courts will go in enforcing the right. In Atkinson v. Doherty & Co. 121 Mich. 372, 80 N. W. 285, it was held that equity will not restrain the use of the name and likeness of a deceased person as a label for a brand of cigars named after him, though offensive to the family of the deceased, so long as it does not amount to a libel. In Schuyler v. Curtis, 147 N. Y. 434, 42 N. E. 22, it was held that the individual right of privacy, which any person has during life, dies with the person, and any right of privacy which survives is a right pertaining to the living only. In this case the plaintiff brought an action to restrain defendants from making a statue or bust of deceased, Mrs. Schuyler, or from receiving subscriptions for the purpose of defraying the cost of making the same, and also restraining them from using the name of Mrs. Schuyler or circulating any description'of her in connection with the “Woman’s Memorial Fund Association.” The action was brought by relatives of Mrs. Schuyler, and it was held that the action could not be maintained, it appearing that the motive of the parties interested in erecting a bust was to do honor to the memory of the deceased. Again, the question was considered by the court of appeals of New York in Roberson v. Rochester F. B. Co. 171 *471N. Y. 538, 64 N. E. 442, Chief Justice Pabeeb, writing the opinion, in wbicb he reaches the conclusion, substantially:-
“An individual’s so-called right of privacy, founded upon the claim that he has the right to pass through this world, if he wills, without having his picture published, his business enterprises discussed, his successful experiments written up for the benefit of others, or his eccentricities commented upon either in handbills, circulars, catalogues, periodicals, or newspapers, and, necessarily, that the things which may not be written and published of him must not be spoken of him by his neighbors, whether the comment be favorable or otherwise, does not exist in the law, and is not enforceable in equity. . . . An injunction cannot be granted to restrain the unauthorized publication and distribution of lithographic prints, or copies, of a photograph of a young woman as part of an advertisement of a legitimate manufactured article, where there is no allegation that the picture is libelous in any respect; but, on the contrary, the gravamen of the complaint is that the likeness is so good that it is easily recognized, and that it has been and is used to attract attention to the advertisement upon which it is placed, although the publication has caused her great mental and physical distress, necessitating the employment and attendance of a physician.”
There is, however, in each of these cases a vigorous dissenting opinion by Justice Gray. In the late case of Pavesich v. New England L. Ins. Co. 122 Ga. 190, 50 S. E. 68, the supreme court of Georgia approves the doctrine laid down in the dissenting opinion of Justice Gbay in the New York cases, and, in a very able and exhaustive opinion reviewing the cases, holds that the right of privacy is a form of property as much as the right of immunity of one’s person. Most of the leading cases are collected and discussed in this case. In the opinion the court quotes approvingly the -following language from the dissenting opinion of Justice Gray in Roberson v. Rochester F. B. Co., supra:
“The right of privacy, or the right of the individual to be let alone, is a personal right, which is not without judicial recognition. It is the complement of the right to the immunity of one’s person. The individual has always been entitled to *472be protected in tbe exclusive use and enjoyment of tbat wbicb is bis own. Tbe common law regarded his person and property as inviolate, and be has tbe absolute right to be let alone. Cooley, Torts, 29. Tbe principle is fundamental and essential in organized society tbat every one, in exercising a personal right, and in tbe use of bis property, shall respect tbe rights and properties of others. He must so conduct himself, in tbe enjoyment of tbe rights and privileges wbicb belong to him as a member of society, as tbat be shall prejudice no one in tbe possession and enjoyment of those wbicb are exclusively bis. When, as here, there is an alleged invasion of some personal right or privilege, the absence of exact precedent, and tbe fact tbat early commentators upon tbe common law have no discussion upon tbe subject, are of no material importance in awarding equitable relief. Tbat tbe exercise of tbe preventive power of a court of equity is demanded in a novel case is not a fatal objection.”
It will be seen, however, upon examination of tbe cases cited as sustaining tbe so-called right of privacy, tbat many of them turn upon property rights or breach of trust, contract, or confidence. Levyeau v. Clements, 175 Mass. 376, 56 N. E. 735; Morison v. Moat, 9 Hare, 241; Prince Albert v. Strange, 2 De G. & S. 652; Tuck & Sons v. Priester, L. R. 19 Q. B. D. 629; Pollard v. Photographic Co. L. R. 40 Ch. D. 345; Gee v. Prichard, 2 Swanst. 402; Woolsey v. Judd, 4 Duer, 379. See, also, 4 Harv. Law Rev. 193, and 3 N. W. Law Rev. 1; Corliss v. E. W. Walker Co. 57 Fed. 434, 64 Fed. 280.
2. We think tbe case before us does not turn upon tbe so-called “right of privacy,” but upon contract relations. Tbe plaintiff seeks to recover at law for tbe alleged value of tbe picture, upon tbe ground tbat be bad a property right in it and tbat tbe defendant, by retaining it, became liable as a purchaser. Tbe complaint is to recover for goods, wares, and merchandise sold and delivered to tbe defendant. Tbe plaintiff, under a contract to paint tbe portrait, received tbe two photographs for tbe purpose of aiding him in tbe painting of *473tbe original picture, wbicb he painted and was paid for in accordance with the contract. He then undertook, without any authority from the defendant, to paint the second portrait j and, as he says in his letter to defendant, “decided to risk having one painted, which I should be pleased to have you see, either at your home or mine, as it suits your convenience.” There is no claim that plaintiff ever had authority to paint the second portrait or that defendant ever assented thereto. Under the contract plaintiff had no right to hold the photographs or use them for any other purpose than to aid him in painting the original picture. No express authority to use them for any other purpose was given, and none can be implied from the nature of the engagement. When the original picture was painted plaintiff’s contract with defendant was performed, and he had no right to retain the photographs for any other purpose. When he undertook to produce another picture from the indoor photograph he violated his contract with defendant, and such act amounted to a breach of the trust reposed in him under the contract relation existing between them.
In Levyeau v. Clements, 175 Mass. 376, 56 N. E. 735, defendant contracted with plaintiff for a certain number of cuts from defendant’s dies to be used by defendant in his business. The plaintiff, in addition to the. number of cuts contracted for by defendant, printed a certain number extra for his own use without the knowledge of' defendant. By mistake the extra cuts or folders were delivered, with the others, to defendant, which was .immediately discovered, and demand made upon defendant for them, which was refused. Defendant kept the extra cuts not ordered, and used them the same as the others. In an action of trover the lower court ruled plaintiff could recovei*, and the judgment was reversed upon appeal. The court said (175 Mass. 379, 56 N. E. 736):
“The plaintiff had no right to use the dies to have impressions of them printed for his own use, and his use of them *474in having eighty extra copies of the folder struck off for himself, for the purpose of advertising his own business of making dies, was a breach of trust toward the defendant, which would have entitled the latter to have, at least if the matter were of sufficient consequence, an injunction to restrain the plaintiff from using the folders thus wrongfully obtained,, and to a decree ordering them to be destroyed.”
In Tuck & Sons v. Priester, L. R. 19 Q. B. D. 629, the plaintiffs employed defendant, who was a printer in Berlin, to make for them copies of a drawing. Defendant made the copies ordered, and also, without the knowledge or consent of' plaintiffs, made other copies and imported them to England.. It was held that there was an implied contract that defendant should not make any copies of the drawing other than those ordered by plaintiffs, and that plaintiffs were entitled to an injunction and damages by reason of the defendant’s breach of contract. In Pollard v. Photographic Co. L. R. 40 Ch. D. 345, a photographer who had taken a negative likeness under agreement to supply the person with copies was restrained from selling or exhibiting copies, on the ground that there was an implied contract not to use the negative for such purpose; and, further, because such sale or exhibition was a breach of confidence. In Prince Albert v. Strange, 2 De G. & S. 652, it was held that, where a workman intrusted with copperplates for the purpose of taking impressions for the plaintiff of etchings made by the latter, and not intended for publication, took impressions for himself, in violation of the trust, and sold the impressions to the defendant, who published a catalogue of them, accompanied by remarks of his' own, the plaintiff was entitled at the hearing to a perpetual injunction to restrain the publication of the catalogue and to-a decree ordering the impressions to be destroyed.
We think the doctrine of the above cases rules the case before us, and that plaintiff had no right to paint the second picture or use the photographs for such purpose. The plaintiff, being guilty of a breach of contract and of trust and con*475fidence as well in painting the second portrait, conld acquire-no property in it, and therefore bad none to sell to defendant, or any one else.
It follows that the plaintiff was not entitled to recover.
By the Gourt. — The judgment of the court below is affirmed.